Citation Nr: 0630254	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for residuals of 
ligation surgery, left internal spermatic vein.

3.  Entitlement to service connection for right hydrocele.

4.  Entitlement to service connection for left varicocele.

5.  Entitlement to service connection for residuals of 
bilateral herniorrhaphies.

6.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in January 2006.

In January 2006, the Board remanded for RO action what appear 
to be new service connection claims based on dental, back, 
and sinus disorders.  This matter is again REFERRED to the RO 
for appropriate action.


FINDING OF FACT

No current diagnosis of epididymitis; residuals of ligation 
surgery, left internal spermatic vein; right hydrocele; left 
varicocele; residuals of bilateral herniorrhaphies; or 
hemorrhoids is in effect.  


CONCLUSION OF LAW

The criteria for service connection for epididymitis; 
residuals of ligation surgery, left internal spermatic vein; 
right hydrocele; left varicocele; residuals of bilateral 
herniorrhaphies; or hemorrhoids are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that the claimed disabilities are the 
result of lifting heavy equipment in the "motor pool" 
during service.  See notice of disagreement; Board hearing 
transcript.  The February 1964 induction medical examination 
report documents pre-existing left varicocele, moderate, 
deemed non-disabling for entrance into active duty.  The 
service medical records show treatment for complaints 
pertinent to the disabilities now claimed.  Among other 
things, the records show treatment for hemorrhoids, 
epididymitis, multiple complaints of scrotal and testicular 
pain, left varicocele, and right hydrocele.  The veteran also 
had hernia surgery and ligation of a spermatic vein.  A March 
1966 separation medical examination report documents 
bilateral inguinal hernia scars, but not hemorrhoids, 
epididymitis, complaints of scrotal or testicular pain, left 
varicocele, right hydrocele, or residuals of hernia surgery 
or ligation of the left internal spermatic vein.  The March 
1966 report of medical history does not reflect then-current 
complaints of residuals of these problems for which he was 
treated in service.  In April 1966, several days before the 
date of discharge, the veteran signed a statement that his 
medical condition had not changed since the March 1966 
separation medical examination.  

Notwithstanding evidence of pertinent treatment in service, 
service connection requires evidence of current diagnosis or 
manifestation of a disability for which service connection is 
sought.  38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 require 
that a present disability be manifested for service 
connection).  

Based on the service medical records, as of April 1966, the 
veteran does not appear to have had active epididymitis; 
residuals of ligation surgery, left internal spermatic vein; 
right hydrocele; left varicocele; residuals of bilateral 
herniorrhaphies; or hemorrhoids.  Subsequent clinical 
evidence (see VA outpatient treatment records dated in 2000 
reflecting "cystic mass in the right testicle" and 
complaints of hemorrhoids) did suggest that the veteran might 
have residuals of problems treated in service.  The primary 
purpose of the Board's January 2006 remand was to determine 
whether there are any current residuals, and if so, their 
etiology, even though other clinical evidence - some dated 
after 2000 - indicated normal clinical findings.  See VA 
clinical records November 2000 VA "general medical" 
examination report showing negative findings for hernia and 
rectum; April 2002 colonoscopy report for colorectal 
screening resulting in a diagnosis of "normal colon."   

However, the most current clinical evidence specifically 
addressing the nature and etiology of the claimed 
disabilities is the April 2006 VA medical examination report, 
and it does not reflect current diagnoses thereof or 
residuals of problems treated in service.  More specifically, 
the examiner, who had reviewed the veteran's medical history 
as documented in the claims file, including that in the 
service medical records, and examined the veteran, said that 
it is "less likely than not" that the veteran currently has 
epididymitis, residuals of ligation of the left internal 
spermatic vein, right hydrocele, left varicocele, 
hemorrhoids, or residuals of herniorrhaphies.  Physical 
findings included "normal external genitalia" and "no 
inguinal hernia."  The examiner explicitly noted that the 
veteran's only complaint, repeated multiple times at the 
April 2006 examination, was low back pain.  The examiner, who 
is qualified to determine the medical relevance of complaints 
or symptoms for the purposes of rendering a diagnosis or 
determining etiology (see Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992)), took that report into consideration 
and concluded that current diagnoses are not warranted.  He 
did not relate complaints of back pain to any of the six 
presently claimed disabilities.  (The veteran apparently is 
seeking service connection for other disabilities, to include 
a back disability, as noted in the Introduction.  VA clinical 
records, too, reflect complaints of back pain; a 2000 VA 
lumbar spine magnetic resonance imaging report shows disc 
bulging and arthritic changes.)     

The Board also has carefully reviewed the VA clinical 
records, particularly those dated within the last few years, 
to ascertain whether they reflect current complaints (such as 
scrotal pain) and pertinent treatment that might be material 
to this claim and could suggest chronicity, continuity of 
pertinent symptoms, or active process involving the claimed 
disabilities, notwithstanding the negative findings in the 
April 2006 examination report.  Unfortunately, they do not.  
More specifically, while the veteran apparently was given, in 
2004, suppositories for hemorrhoids and one-week supply of 
Gatifloxacin for complaint of right testicular pain after 
performing yard work (see VA medication list; outpatient 
treatment records), subsequent clinical records do not 
specifically document recurrent or active problems.  In March 
2004, a clinician noted that there is no evidence of hernia, 
hydrocele, varicocele, spermatocele, or left testicular 
abnormality.  (At that time, the veteran was given the one-
week supply of Gatifloxacin for right testicular complaints.)  

Under the circumstances, and in particular, in light of the 
negative findings in the most recent clinical examination in 
2006, the Board is compelled to conclude that present 
manifestation of the claimed disabilities is not shown.  As 
such, the Board concludes that the preponderance of the 
evidence is against the claim, and it does not apply the 
benefit-of-reasonable doubt rule.  38 C.F.R. § 3.102. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In April 2003, before issuing the unfavorable rating 
decision, VA sent the veteran a letter explaining what types 
of evidence (e.g., evidence of continuity of claimed 
disabilities since service; lay statements from individuals 
with knowledge of disabilities claimed; non-VA medical 
records) not of record would help substantiate the claim.  
The veteran was told that, if he identifies the sources of 
such evidence, then VA would assist him in obtaining records 
therefrom.  He was told that he ultimately is responsible for 
substantiating his claim with evidence not in federal 
custody.  The rating decision, Statement of the Case (SOC), 
and Supplemental SOC (SSOC) explained the basic criteria for 
service connection and why the record does not support the 
claim.  A second letter, dated in January 2006, and sent 
consistent with the Board's remand order, explained the 
criteria for service connection and asked the veteran to 
supply information about any additional sources of pertinent, 
missing evidence, or send the evidence himself if he has any.  
The letter explained, again, the veteran's and VA's 
respective claim development responsibilities.  Citation of 
38 C.F.R. § 3.159 in the SOC and SSOC reinforced notice of 
the "fourth element."  The SSOC also explained how VA 
assigns disability ratings, and as well, effective dates for 
service connection and degree of disability for service-
connected disabilities.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Board finds no prejudice due to timing of the notice or 
any substantive notice defect.  Here, there is no issue as to 
"veteran" status.  The veteran was told that service 
connection criteria include present diagnosis of a disability 
and nexus between service and the disability.  Even after the 
SSOC, wherein he was informed that the claim remains denied 
based on unfavorable April 2006 VA examination findings, was 
sent in May 2006, he did not exercise his right to comment on 
his claim.  He was represented in this appeal, and his 
representative did not specifically argue a notice defect, or 
claim that additional pertinent evidence exists.  In fact, 
the veteran responded specifically to the January 2006 
notice: "I contend that I have only been treated at the VAMC 
Columbia SC for all claimed conditions."  The record 
reflects records from that facility.  Under the 
circumstances, the Board finds no basis for prejudicial error 
as to notice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA medical 
records, including VA examination results appropriate to this 
claim, the veteran's written statements, and hearing 
testimony.  Despite appropriate notice during appeal, the 
veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  

Further, the Board has considered the representative's 
September 2006 argument to the effect that the April 2006 VA 
examination is inadequate, suggesting that another remand is 
warranted, but respectfully disagrees.  It finds the 
examination finding appropriate, reliable, and competent, and 
has explained, in Section I above, the bases for relying upon 
the examination report in the context of other evidence of 
record.  The representative further contends that VA's letter 
notifying the veteran of the examination schedule did not 
specify the issues, and that examiner himself was unsure what 
issues were the subject of the examination, and thus asked 
the veteran an open-ended question about what his current 
complaints are, and that "overall confusion" resulted due 
to lack of clear communication.  The representative suggests 
that the veteran might not have fully appreciated why he was 
undergoing the examination (that he might have believed he 
was undergoing a back disability examination, and thus, only 
reported his back pain).  

The Board's January 2006 remand explicitly listed the issues 
perfected for appeal, which are those listed on the title 
page of this decision.  That remand order placed the veteran 
and his representative on notice that a VA clinical 
examination specific to those issues would be forthcoming.  
No RO rating action, to date, is reflected as to any apparent 
claim concerning a back disability.  There is no evidence of 
communication from the veteran or his representative 
(including any complaints or reports as documented in VA 
clinical records) after the remand was issued that leads the 
Board to believe that the veteran had misunderstood the 
nature and purpose of the examination ordered on remand.  
Even after the SSOC was issued confirming denial based 
largely on the April 2006 examination findings, the veteran 
did not comment that he misunderstood the purpose of the 
examination or that he had failed to report relevant 
complaints.  Moreover, the open-ended inquiry posed by the 
examiner, in effect, provided the veteran opportunity to 
voice any present complaints and symptoms he has, be it 
testicular pain or back problems.  He reportedly said, 
multiple times, when asked by the examiner, that he currently 
has back pain, but did not report other problems.  Also, the 
Board's impression of the examiner's report is that, 
notwithstanding the open-ended inquiry, the examiner knew 
what issues were the focus of the examination, because his 
opinion explicitly addresses the six issues on appeal.  Under 
the circumstances, the Board is not persuaded that the 
examination was somehow inadequate due to "overall 
confusion" or unclear communication.     

Based on all of the foregoing, the Board concludes that VA's 
duty to assist was fully met, and it is not precluded from 
adjudicating this decision based on the record.


ORDER

Service connection for epididymitis; residuals of ligation 
surgery, left internal spermatic vein; right hydrocele; left 
varicocele; residuals of bilateral herniorrhaphies; and 
hemorrhoids is denied.  




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


